Title: To George Washington from Stephen Griffing, 1 April 1781
From: Griffing, Stephen
To: Washington, George


                        
                            May it please your Excellancy
                            April 1st 1781
                        
                        The situation of my affairs is such reduced by the death of my Father, leaving a Family unprovided for having
                            been oblidge to leave the Island and all he was possessed of behind & flee for Shelter into Connecticut, were they
                            must if not Assisted by me suffer, Induces me to ask permission of your excellancy to resign my Commission which nothing
                            but the situation in wich the family were left would prompt me to ask.
                        
                            Stephen Griffing Ensn
                            2d New York Reg.
                        
                    